NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                             MAY 20 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                         No. 11-56444

              Plaintiff - Appellee,               D.C. No. 2:09-cv-00579-WDK-E

  v.
                                                  MEMORANDUM *
AL SHLOMO KLAUS,

              Defendant - Appellant.



                   Appeal from the United States District Court
                        for the Central District of California
                 William D. Keller, Senior District Judge, Presiding

                             Submitted May 10, 2013 **
                               Pasadena, California

Before: NOONAN, WARDLAW, and MURGUIA, Circuit Judges.

       Al Shlomo Klaus appeals the award of $1,710,000 in damages following a

jury trial in a civil action brought by the United States to recover fire suppression

costs. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      The government’s expert damages witness, a financial analyst with the

United States Forest Service, testified concerning the costs the federal government

incurred to fight the Crown Fire and the Forest Service’s methods of ensuring that

only costs incurred in fighting the Crown Fire, as opposed to those relating to the

contemporaneous Foothill Fire, were attributed to that fire. This testimony,

coupled with the government’s extensive documentary evidence of its expenses,

was sufficient to support the jury’s damages award. See L.A. Mem’l Coliseum

Comm’n v. Nat’l Football League, 791 F.2d 1356, 1365-66 (9th Cir. 1986).

      Klaus argues that the jury’s damages award was necessarily speculative

because the jury (1) rejected the full amount of damages claimed by the

government and (2) deliberated for only one day, a purportedly insufficient amount

of time to examine “each piece of paper” produced by the government “to ascertain

if charges were properly allocable to the Crown Fire.” These arguments are

unavailing. First, “the jury is not bound to accept the bottom line provided by any

particular damages expert,” and the jury had ample evidence before it from which

to arrive at its own proper calculation. In re First Alliance Mortg. Co., 471 F.3d
977, 1002 (9th Cir. 2006); accord Liberty Mut. Ins. Co. v. Indus. Accident

Comm’n, 199 P.2d 302, 306 (Cal. 1948) (“The trier of fact may accept the evidence

of any one expert or choose a figure between them based on all the evidence.”).


                                          2
Second, the jury was not required to conduct its own audit of the government’s

source documentation to avoid arriving at a “speculative” award. Instead, it was

entitled to rely on the evidence that was presented to it, including the testimony of

two damages experts and numerous exhibits, at least three of which were

summary-type documents that could be carefully reviewed in less than a day. See

L.A. Mem’l Coliseum Comm’n, 791 F.2d at 1366.

      Because the jury’s finding of the amount of damages is supported by

substantial evidence and was not speculative, the judgment of the district court is

AFFIRMED.




                                           3